 



Exhibit 10.7
SANDISK CORPORATION
AMENDED AND RESTATED 2005 INCENTIVE PLAN
ARTICLE ONE
GENERAL PROVISIONS


I. PURPOSE OF THE PLAN

      This 2005 Incentive Plan is intended to promote the interests of SanDisk
Corporation, a Delaware corporation, by providing eligible persons in the
Corporation’s service with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service. The Amended and Restated Plan
reflects amendments adopted in 2006.
      Capitalized terms shall have the meanings assigned to such terms in the
attached Appendix.


II. STRUCTURE OF THE PLAN

      A. The Plan shall be divided into three separate equity incentive
programs:


  •  the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,     •  the Stock Issuance and Cash Bonus Program under which eligible
persons may, at the discretion of the Plan Administrator, be issued shares of
Common Stock pursuant to restricted stock awards, restricted stock units or
other stock-based awards which vest upon the completion of a designated service
period or the attainment of pre-established performance milestones, be awarded
cash bonus opportunities which are earned through the attainment of
pre-established performance milestones, or be issued shares of Common Stock
through direct purchase or as a bonus for services rendered the Corporation (or
any Parent or Subsidiary), and     •  the Automatic Grant Program under which
eligible non-employee Board members will automatically receive grants at
designated intervals over their period of continued Board service.

      B. The provisions of Articles One and Five shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.


III. ADMINISTRATION OF THE PLAN

      A. The Compensation Committee shall have sole and exclusive authority to
administer the Discretionary Grant Program and Stock Issuance and Cash Bonus
Program with respect to Section 16 Insiders. Administration of the Discretionary
Grant Program and Stock and Cash Bonus Issuance Program with respect to all
other persons eligible to participate in those programs may, at the Board’s
discretion, be vested in the Compensation Committee or a Secondary Board
Committee, or the Board may retain the power to administer those programs with
respect to all such persons. However, any discretionary option grants, stock
appreciation rights, stock issuances or other stock-based awards for members of
the Compensation Committee must be authorized by a disinterested majority of the
Board.
      B. Members of the Compensation Committee or any Secondary Board Committee
shall serve for such period of time as the Board may determine and may be
removed by the Board at any time. The Board may also at any time terminate the
functions of any Secondary Board Committee and reassume all powers and authority
previously delegated to such committee.
      C. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Grant Program and
Stock Issuance and Cash Bonus Program and to make such determinations under, and
issue such interpretations of, the provisions

1



--------------------------------------------------------------------------------



 



of those programs and any outstanding options, stock appreciation rights, stock
issuances, other stock-based awards or cash bonus opportunities thereunder as it
may deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Grant Program and Stock
Issuance and Cash Bonus Program under its jurisdiction or any stock option,
stock appreciation right, stock issuance or other award thereunder.
      D. Service as a Plan Administrator by the members of the Compensation
Committee or the Secondary Board Committee shall constitute service as Board
members, and the members of each such committee shall accordingly be entitled to
full indemnification and reimbursement as Board members for their service on
such committee. No member of the Compensation Committee or the Secondary Board
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any option grant, stock appreciation right, stock
issuance or other award under the Plan.
      E. Administration of the Automatic Grant Program shall be self-executing
in accordance with the terms of that program, and no Plan Administrator shall
exercise any discretionary functions with respect to any option grants or stock
issuances made under that program, except that the Compensation Committee shall
have the express authority to establish from time to time the specific number of
shares to be subject to the initial and annual grants made to the non-employee
Board members under such program.
      F. Awards to Employees who are “covered employees” under Section 162(m) of
the Code of (i) options or stock appreciation rights, or (ii) shares or cash
subject to the achievement of pre-established criteria as described in
Section I.B.2 of Article Three of the Stock Issuance and Cash Bonus Program,
shall be deemed to be intended as performance-based compensation within the
meaning of Section 162(m) of the Code unless the Compensation Committee provides
otherwise at the time such an award is granted.


IV. ELIGIBILITY

      A. The persons eligible to participate in the Discretionary Grant Program
and Stock Issuance and Cash Bonus Program are as follows:


        (i) Employees,           (ii) non-employee members of the Board or the
board of directors of any Parent or Subsidiary, and           (iii) consultants
and other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

Notwithstanding the foregoing, only Employees are eligible to receive awards
intended to constitute performance-based compensation under Code Section 162(m).
      B. The Plan Administrator shall have full authority to determine, (i) with
respect to the grant of options or stock appreciation rights under the
Discretionary Grant Program, which eligible persons are to receive such grants,
the time or times when those grants are to be made, the number of shares to be
covered by each such grant, the time or times when the grant is to become
exercisable, the vesting schedule (if any) applicable to the granted option or
stock appreciation right, the maximum term for which such option or stock
appreciation right is to remain outstanding and the status of a granted option
as either an Incentive Option or a Non-Statutory Option and (ii) with respect to
stock issuances, other stock-based awards or cash bonus opportunities under the
Stock Issuance and Cash Bonus Program, which eligible persons are to receive
such issuances, awards or opportunities, the time or times when the issuances,
awards or opportunities are to be made, the number of shares subject to each
such issuance, award or opportunity, the vesting and issuance schedules
applicable to the shares which are the subject of such issuance or award, the
consideration for those shares and the performance criteria and other terms with
respect to such cash bonus opportunities.
      C. The Plan Administrator shall have the absolute discretion either to
grant options or stock appreciation rights in accordance with the Discretionary
Grant Program or to effect stock issuances, other stock-based awards and bonus
opportunities in accordance with the Stock Issuance and Cash Bonus Program.

2



--------------------------------------------------------------------------------



 



      D. The individuals who shall be eligible to participate in the Automatic
Grant Program shall be limited to (i) those individuals who first become
non-employee Board members on or after the Plan Effective Date, whether through
appointment by the Board or election by the Corporation’s stockholders, and
(ii) those individuals who continue to serve as non-employee Board members on or
after the Plan Effective Date. A non-employee Board member who has previously
been in the employ of the Corporation (or any Parent or Subsidiary) shall not be
eligible to receive a grant under the Automatic Grant Program at the time he or
she first becomes a non-employee Board member, but shall be eligible to receive
periodic grants under the Automatic Grant Program while he or she continues to
serve as a non-employee Board member.


V. STOCK SUBJECT TO THE PLAN; ANNUAL CASH LIMITATION

      A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock reserved
for issuance over the term of the Plan shall be limited to twenty million seven
hundred thousand (20,700,000) shares. The Plan shall serve as the successor to
the two Predecessor Plans, and no further stock option grants shall be made
under those Predecessor Plans on or after the Plan Effective Date. However, all
options outstanding under the Predecessor Plans on the Plan Effective Date shall
continue in full force and effect in accordance with their terms, and no
provision of this Plan shall be deemed to affect or otherwise modify the rights
or obligations of the holders of those options with respect to their acquisition
of shares of Common Stock thereunder. To the extent any options outstanding
under the Predecessor Plans on the Plan Effective Date expire or terminate
unexercised, the number of shares of Common Stock subject to those expired or
terminated options at the time of expiration or termination shall be added to
the share reserve under this Plan and shall accordingly be available for
issuance hereunder, up to a maximum of an additional ten million
(10,000,000) shares.
      B. Notwithstanding the foregoing, the maximum number of shares of Common
Stock which may be issued without cash consideration pursuant to the Stock
Issuance and Cash Bonus Program shall not exceed ten percent (10%) of the total
number of shares of Common Stock from time to time authorized for issuance under
the Plan, including (without limitation): (i) any shares added to the Plan
reserve by reason of the expiration or termination of outstanding options under
the Predecessor Plans prior to exercise, (ii) any increases to the Plan reserve
from time to time approved by the Corporation’s stockholders and (iii) any
adjustments to the authorized share reserve effected in accordance with
Section V.E. of this Article One.
      C. No one person participating in the Plan may receive stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) or other stock-based awards (whether in the form of restricted stock
units or other share-right awards) for more than one million (1,000,000) shares
of Common Stock in the aggregate per calendar year. In addition, the aggregate
amount of compensation to be paid to any one participant in respect of all
performance-based awards under the Stock Issuance and Cash Bonus Program payable
only in cash and not related to shares of Common Stock and granted to that
participant in any one calendar year shall not exceed five million dollars
($5,000,000).
      D. Shares of Common Stock subject to outstanding options or other awards
made under the Plan shall be available for subsequent issuance under the Plan to
the extent those options or awards expire or terminate for any reason prior to
the issuance of the shares of Common Stock subject to those options or awards.
Unvested shares issued under the Plan and subsequently forfeited or repurchased
by the Corporation, at a price per share not greater than the original issue
price paid per share, pursuant to the Corporation’s repurchase rights under the
Plan shall be added back to the number of shares of Common Stock reserved for
issuance under the Plan and shall accordingly be available for subsequent
reissuance. Should the exercise price of an option under the Plan be paid with
shares of Common Stock, then the authorized reserve of Common Stock under the
Plan shall be reduced by the gross number of shares for which that option is
exercised, and not by the net number of shares issued under the exercised stock
option.
      If shares of Common Stock otherwise issuable under the Plan are withheld
by the Corporation in satisfaction of the withholding taxes incurred in
connection with the exercise of an option or stock appreciation right or the
issuance of fully-vested shares under the Stock Issuance and Cash Bonus Program,
then the

3



--------------------------------------------------------------------------------



 



number of shares of Common Stock available for issuance under the Plan shall be
reduced by the gross number of shares issuable under the exercised stock option
or stock appreciation right or the gross number of fully-vested shares issuable
under the Stock Issuance and Cash Bonus Program, calculated in each instance
prior to any such share withholding.
      E. If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to (i) the maximum number and/or class of securities
issuable under the Plan, (ii) the maximum number and/or class of securities by
which the share under the Plan may increase by reason of the expiration or
termination of unexercised options under the Predecessor Plans, (iii) the
maximum number and/or class of securities which may be issued without cash
consideration under the Stock Issuance and Cash Bonus Program, (iv) the maximum
number and/or class of securities for which any one person may be granted stock
options, stand-alone stock appreciation rights, direct stock issuances and other
stock-based awards under the Plan per calendar year, (v) the maximum number
and/or class of securities for which grants may subsequently be made under the
Automatic Grant Program to new and continuing non-employee Board members,
(vi) the number and/or class of securities and the exercise or base price per
share in effect under each outstanding option or stock appreciation right under
the Plan and (vii) the number and/or class of securities subject to each
outstanding restricted stock unit or other stock-based award under the Plan and
the issue price (if any) payable per share. Such adjustments to the outstanding
options, stock appreciation rights or other stock-based awards are to be
effected in a manner which shall preclude the enlargement or dilution of rights
and benefits under those options, stock appreciation rights or other stock-based
awards. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive.
      F. Outstanding awards granted pursuant to the Plan shall in no way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.
ARTICLE TWO
DISCRETIONARY GRANT PROGRAM


I. OPTION TERMS

      Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below. Each document evidencing an
Incentive Option shall, in addition, be subject to the provisions of the Plan
applicable to such options.
      A. Exercise Price.
      1. The exercise price per share shall be fixed by the Plan Administrator;
provided, however, that such exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date.
      2. The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of the documents evidencing the
option, be payable in one or more of the forms specified below:


        (i) cash or check made payable to the Corporation,           (ii) shares
of Common Stock held for the requisite period (if any) necessary to avoid any
resulting charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or           (iii) to the
extent the option is exercised for vested shares, through a special sale and
remittance procedure pursuant to which the Optionee shall concurrently provide
instructions to (a) a brokerage firm (reasonably satisfactory to the Corporation
for purposes of administering such procedure in compliance

4



--------------------------------------------------------------------------------



 



  with the Corporation’s pre-clearance/pre-notification policies) to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and (b) the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.

      Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.
      B. Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of seven (7) years
measured from the option grant date.
      C. Effect of Termination of Service.
      1. The following provisions shall govern the exercise of any options
granted pursuant to the Discretionary Grant Program that are outstanding at the
time of the Optionee’s cessation of Service or death:


        (i) Any option outstanding at the time of the Optionee’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.           (ii) Any option held by the
Optionee at the time of the Optionee’s death and exercisable in whole or in part
at that time may be subsequently exercised by the personal representative of the
Optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the Optionee’s will or the laws of inheritance or by the Optionee’s
designated beneficiary or beneficiaries of that option.           (iii) Should
the Optionee’s Service be terminated for Misconduct or should the Optionee
otherwise engage in Misconduct while holding one or more outstanding options
granted under this Article Two, then all of those options shall terminate
immediately and cease to be outstanding.           (iv) During the applicable
post-Service exercise period, the option may not be exercised for more than the
number of vested shares for which the option is at the time exercisable. No
additional shares shall vest under the option following the Optionee’s cessation
of Service, except to the extent (if any) specifically authorized by the Plan
Administrator in its sole discretion pursuant to an express written agreement
with the Optionee. Upon the expiration of the applicable exercise period or (if
earlier) upon the expiration of the option term, the option shall terminate and
cease to be outstanding for any shares for which the option has not been
exercised.

      2. The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:


        (i) extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term,           (ii) include an automatic extension
provision whereby the specified post-Service exercise period in effect for any
option granted under this Article Two shall automatically be extended by an
additional period of time equal in duration to any interval within the specified
post-Service exercise period during which the exercise of that option or the
immediate sale of the shares acquired under such option could not be effected in
compliance with applicable federal and state securities laws, but in no event
shall such an extension result in the continuation of such option beyond the
expiration date of the term of that option, and/or

5



--------------------------------------------------------------------------------



 





        (iii) permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of Common Stock for which such option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.

      D. Stockholder Rights. The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.
      E. Repurchase Rights. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.
      F. Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:


        (i) Incentive Options: During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.           (ii) Non-Statutory Options. Non-Statutory Options
shall be subject to the same limitation on transfer as Incentive Options, except
that the Plan Administrator may structure one or more Non-Statutory Options so
that the option may be assigned in whole or in part during the Optionee’s
lifetime to one or more Family Members of the Optionee or to a trust established
exclusively for one or more such Family Members, to the extent such assignment
is in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.           (iii) Beneficiary Designations. Notwithstanding the
foregoing, the Optionee may designate one or more persons as the beneficiary or
beneficiaries of his or her outstanding options under this Article Two (whether
Incentive Options or Non-Statutory Options), and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.



II. INCENTIVE OPTIONS

      The terms specified below shall be applicable to all Incentive Options.
Except as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Five shall be applicable to Incentive Options. Options
which are specifically designated as Non-Statutory Options when issued under the
Plan shall not be subject to the terms of this Section II.
      A. Eligibility. Incentive Options may only be granted to Employees.
      B. Dollar Limitation. The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become

6



--------------------------------------------------------------------------------



 



exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000).
      To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.
      C. 10% Stockholder. If any Employee to whom an Incentive Option is granted
is a 10% Stockholder, then the exercise price per share shall not be less than
one hundred ten percent (110%) of the Fair Market Value per share of Common
Stock on the option grant date, and the option term shall not exceed five
(5) years measured from the option grant date.


III. STOCK APPRECIATION RIGHTS

      A. Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.
      B. Types. Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).
      C. Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.
      1. One or more Optionees may be granted a Tandem Right, exercisable upon
such terms and conditions as the Plan Administrator may establish, to elect
between the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares.
      2. No such option surrender shall be effective unless it is approved by
the Plan Administrator, either at the time of the actual option surrender or at
any earlier time. If the surrender is so approved, then the distribution to
which the Optionee shall accordingly become entitled under this Section III
shall be made in shares of Common Stock valued at Fair Market Value on the
option surrender date.
      3. If the surrender of an option is not approved by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five (5) business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than seven (7) years after the date of the option grant.
      D. Stand-Alone Rights. The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights:


        1. One or more individuals eligible to participate in the Discretionary
Grant Program may be granted a Stand-alone Right not tied to any underlying
option under this Discretionary Grant Program. The Stand-alone Right shall
relate to a specified number of shares of Common Stock and shall be exercisable
upon such terms and conditions as the Plan Administrator may establish. In no
event, however, may the Stand-alone Right have a maximum term in excess of seven
(7) years measured from the grant date. Upon exercise of the Stand-alone Right,
the holder shall be entitled to receive a distribution from the Corporation in
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the shares of Common Stock underlying the exercised right over
(ii) the aggregate base price in effect for those shares.

7



--------------------------------------------------------------------------------



 





        2. The number of shares of Common Stock underlying each Stand-alone
Right and the base price in effect for those shares shall be determined by the
Plan Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date. In the
event outstanding Stand-alone Rights are to be assumed in connection with a
Change in Control transaction or otherwise continued in effect, the shares of
Common Stock underlying each such Stand-alone Right shall be adjusted
immediately after such Change in Control so as to apply to the number and class
of securities into which those shares of Common Stock would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to the base price per share in effect under each
outstanding Stand-alone Right, provided the aggregate base price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of the outstanding Stand-alone Rights under the
Discretionary Grant Program, substitute, for the securities underlying those
assumed rights, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in the
Change in Control transaction.           3. Stand-alone Rights shall be subject
to the same transferability restrictions applicable to Non-Statutory Options and
may not be transferred during the holder’s lifetime, except if such assignment
is in connection with the holder’s estate plan and is to one or more Family
Members of the holder or to a trust established for the holder and/or one or
more such Family Members or pursuant to a domestic relations order covering the
Stand-alone Right as marital property. In addition, one or more beneficiaries
may be designated for an outstanding Stand-alone Right in accordance with
substantially the same terms and provisions as set forth in Section I.F of this
Article Two.           4. The distribution with respect to an exercised
Stand-alone Right shall be made in shares of Common Stock valued at Fair Market
Value on the exercise date.           5. The holder of a Stand-alone Right shall
have no stockholder rights with respect to the shares subject to the Stand-alone
Right unless and until such person shall have exercised the Stand-alone Right
and become a holder of record of the shares of Common Stock issued upon the
exercise of such Stand-alone Right.

      E. Post-Service Exercise. The provisions governing the exercise of Tandem
and Stand-alone Rights following the cessation of the recipient’s Service shall
be substantially the same as those set forth in Section I.C of this Article Two
for the options granted under the Discretionary Grant Program, and the Plan
Administrator’s discretionary authority under Section I.C.2 of this Article Two
shall also extend to any outstanding Tandem or Stand-alone Appreciation Rights.
      F. Gross Counting. Upon the exercise of any Tandem or Stand-alone Right
under this Section III, the share reserve under Section V of Article One shall
be reduced by the gross number of shares as to which such right is exercised,
and not by the net number of shares actually issued by the Corporation upon such
exercise.


IV. CHANGE IN CONTROL/ HOSTILE TAKE-OVER

      A. In the event of a Change in Control, each outstanding option or stock
appreciation right under the Discretionary Grant Program shall automatically
accelerate so that each such option or stock appreciation right shall,
immediately prior to the effective date of that Change in Control, become
exercisable as to all the shares of Common Stock at the time subject to such
option or stock appreciation right and may be exercised as to any or all of
those shares as fully vested shares of Common Stock. However, an outstanding
option or stock appreciation right shall not become exercisable on such an
accelerated basis if and to the extent: (i) such option or stock appreciation
right is to be assumed by the successor corporation (or parent thereof) or is
otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) such option or stock appreciation right is
to be replaced with a cash incentive program of the successor corporation which
preserves the spread existing at the time of the Change in Control on any shares
as to which

8



--------------------------------------------------------------------------------



 



the option or stock appreciation right is not otherwise at that time exercisable
and provides for subsequent payout of that spread in accordance with the same
exercise/vesting schedule applicable to those shares or (iii) the acceleration
of such option or stock appreciation right is subject to other limitations
imposed by the Plan Administrator.
      B. All outstanding repurchase rights under the Discretionary Grant Program
shall automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of a Change in
Control, except to the extent: (i) those repurchase rights are to be assigned to
the successor corporation (or parent thereof) or are otherwise to continue in
full force and effect pursuant to the terms of the Change in Control transaction
or (ii) such accelerated vesting is precluded by other limitations imposed by
the Plan Administrator.
      C. Immediately following the consummation of the Change in Control, all
outstanding options or stock appreciation rights under the Discretionary Grant
Program shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in full force and effect pursuant to the terms of the Change in Control
transaction.
      D. Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments to reflect such Change in Control shall also be
made to (i) the exercise price payable per share under each outstanding option,
provided the aggregate exercise price payable for such securities shall remain
the same, (ii) the maximum number and/or class of securities available for
issuance over the remaining term of the Plan (iii) the maximum number and/or
class of securities by which the share reserve under this Plan may be increased
by reason of the expiration or termination of unexercised options under the
Predecessor Plans, (iv) the maximum number and/or class of securities which may
be issued without cash consideration under the Stock Issuance and Cash Bonus
Program and (v) the maximum number and/or class of securities for which any one
person may be granted stock options, stand-alone stock appreciation rights,
direct stock issuances and other stock-based awards under the Plan per calendar
year. To the extent the actual holders of the Corporation’s outstanding Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control, the successor corporation may, in connection with the
assumption or continuation of the outstanding options under the Discretionary
Grant Program, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control transaction.
      E. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Change in Control, become
exercisable as to all the shares of Common Stock at the time subject to those
options or stock appreciation rights and may be exercised as to any or all of
those shares as fully vested shares of Common Stock, whether or not those
options or stock appreciation rights are to be assumed in the Change in Control
transaction or otherwise continued in effect. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the Corporation’s repurchase rights under the Discretionary Grant Program so
that those rights shall immediately terminate upon the consummation of the
Change in Control transaction, and the shares subject to those terminated rights
shall thereupon vest in full.
      F. The Plan Administrator shall have full power and authority to structure
one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall become exercisable as to all the shares of Common Stock at the time
subject to those options or stock appreciation rights in the event the
Optionee’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period following the effective date of any
Change in Control transaction in which those options or stock appreciation
rights do not otherwise fully accelerate. In addition, the Plan Administrator
may structure one or more of the Corporation’s repurchase rights so that those
rights shall immediately terminate with respect to any shares held by the
Optionee at the time of such Involuntary

9



--------------------------------------------------------------------------------



 



Termination, and the shares subject to those terminated repurchase rights shall
accordingly vest in full at that time.
      G. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Hostile Take-Over, become
exercisable as to all the shares of Common Stock at the time subject to those
options or stock appreciation rights and may be exercised as to any or all of
those shares as fully vested shares of Common Stock. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the Corporation’s repurchase rights under the Discretionary Grant Program so
that those rights shall terminate automatically upon the consummation of such
Hostile Take-Over, and the shares subject to those terminated rights shall
thereupon vest in full. Alternatively, the Plan Administrator may condition the
automatic acceleration of one or more outstanding options or stock appreciation
rights under the Discretionary Grant Program and the termination of one or more
of the Corporation’s outstanding repurchase rights under such program upon the
subsequent termination of the Optionee’s Service by reason of an Involuntary
Termination within a designated period following the effective date of such
Hostile Take-Over.
      H. The portion of any Incentive Option accelerated in connection with a
Change in Control or Hostile Take-Over shall remain exercisable as an Incentive
Option only to the extent the applicable One Hundred Thousand Dollar ($100,000)
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-statutory
Option under the Federal tax laws.


V. PROHIBITION ON REPRICING PROGRAMS

      The Plan Administrator shall not (i) implement any cancellation/regrant
program pursuant to which outstanding options or stock appreciation rights under
the Plan are cancelled and new options or stock appreciation rights are granted
in replacement with a lower exercise price per share, (ii) cancel outstanding
options or stock appreciation rights under the Plan with exercise prices per
share in excess of the then current Fair Market Value per share of Common Stock
for consideration payable in equity securities of the Corporation or
(iii) otherwise directly reduce the exercise price in effect for outstanding
options or stock appreciation rights under the Plan, without in each such
instance obtaining stockholder approval.
ARTICLE THREE
STOCK ISSUANCE AND CASH BONUS PROGRAM


I. STOCK ISSUANCE AND CASH BONUS TERMS

      Shares of Common Stock may be issued under the Stock Issuance and Cash
Bonus Program, either as vested or unvested shares, through direct and immediate
issuances without any intervening option grants. Each such stock issuance shall
be evidenced by a Stock Issuance Agreement which complies with the terms
specified below. Shares of Common Stock may also be issued under the Stock
Issuance and Cash Bonus Program pursuant to share right awards or restricted
stock units which entitle the recipients to receive the shares underlying those
awards or units upon the attainment of designated performance goals or the
satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those awards or units.
      The grant, vesting or payment of cash awards under the Stock Issuance and
Cash Bonus Program may depend on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the criteria set forth in Section I.B.2. of this Article Three.
      The maximum number of shares of Common Stock which may be issued without
cash consideration under the Stock Issuance and Cash Bonus Program (whether as
direct stock issuances or pursuant to restricted stock units or other
share-right awards) may not exceed ten percent (10%) of the total number of
shares of Common Stock from time to time authorized for issuance under the Plan,
including (without limitation): (i) any shares added to the Plan reserve by
reason of the expiration or termination of outstanding

10



--------------------------------------------------------------------------------



 



options under the Predecessor Plans prior to exercise, (ii) any increases to the
Plan reserve from time to time approved by the Corporation’s stockholders and
(iii) any adjustments to the authorized share reserve effected in accordance
with Section V.E. of Article One.


  A.  Issue Price.



        1. The issue price per share shall be fixed by the Plan Administrator,
but shall not be less than one hundred percent (100%) of the Fair Market Value
per share of Common Stock on the issuance date.           2. Shares of Common
Stock may be issued under the Stock Issuance and Cash Bonus Program for any of
the following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:           (i) cash or check made
payable to the Corporation,           (ii) past services rendered to the
Corporation (or any Parent or Subsidiary); or           (iii) any other valid
consideration under the Delaware General Corporation Law.

      B. Vesting Provisions.
      1. Shares of Common Stock issued under the Stock Issuance and Cash Bonus
Program may, in the discretion of the Plan Administrator, be fully and
immediately vested upon issuance or may vest in one or more installments over
the Participant’s period of Service or upon the attainment of specified
performance objectives. The elements of the vesting schedule applicable to any
unvested shares of Common Stock issued under the Stock Issuance and Cash Bonus
Program shall be determined by the Plan Administrator and incorporated into the
Stock Issuance Agreement. Shares of Common Stock may also be issued under the
Stock Issuance and Cash Bonus Program pursuant to share right awards or
restricted stock units which entitle the recipients to receive the shares
underlying those awards or units upon the attainment of designated performance
goals or the satisfaction of specified Service requirements or upon the
expiration of a designated time period following the vesting of those awards or
units, including (without limitation) a deferred distribution date following the
termination of the Participant’s Service.
      2. The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more stock issuances,
or restricted stock unit or share right awards or cash bonus awards so that the
shares of Common Stock or cash subject to those issuances or awards shall vest
(or vest and become issuable or payable) upon the achievement of certain
pre-established corporate performance goals based on one or more of the
following criteria: (1) return on total stockholder equity; (2) earnings per
share of Common Stock; (3) net income or operating income (before or after
taxes); (4) earnings before interest, taxes, depreciation and amortization;
(5) earnings before interest, taxes, depreciation, amortization and charges for
stock-based compensation, (6) sales or revenue targets; (7) return on assets,
capital or investment; (8) cash flow; (9) market share; (10) cost reduction
goals; (11) budget comparisons; (12) measures of customer satisfaction; (13) any
combination of, or a specified increase in, any of the foregoing; (14) new
product development or successful completion of research and development
projects; and (15) the formation of joint ventures, research or development
collaborations, or the completion of other corporate transactions intended to
enhance the Corporation’s revenue or profitability or enhance its customer base.
In addition, such performance goals may be based upon the attainment of
specified levels of the Corporation’s performance under one or more of the
measures described above relative to the performance of other entities and may
also be based on the performance of any of the Corporation’s business units or
divisions or any Parent or Subsidiary. Performance goals may include a minimum
threshold level of performance below which no award will be earned, levels of
performance at which specified portions of an award will be earned and a maximum
level of performance at which an award will be fully earned. To qualify awards
as performance-based under Section 162(m), the applicable criterion (or
criteria, as the case may be) and specific performance goal or goals (“targets”)
must be established and approved by the Plan Administrator during the first
90 days of the performance period (and, in the case of performance periods of
less than one year, in no event after 25% or more of the performance period has
elapsed) and while performance relating to such target(s) remains substantially
uncertain within the meaning of Section 162(m) of the Code.

11



--------------------------------------------------------------------------------



 



Performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Plan Administrator provides otherwise at the time of establishing the targets.
The applicable performance measurement period may not be less than three months
nor more than 10 years.
      3. Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.
      4. The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance and
Cash Bonus Program, whether or not the Participant’s interest in those shares is
vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any dividends paid on such shares, subject to any applicable
vesting requirements. The Participant shall not have any stockholder rights with
respect to the shares of Common Stock subject to a restricted stock unit or
share right award until that award vests and the shares of Common Stock are
actually issued thereunder. However, dividend-equivalent units may be paid or
credited, either in cash or in actual or phantom shares of Common Stock, on
outstanding restricted stock unit or share right awards, subject to such terms
and conditions as the Plan Administrator may deem appropriate.
      5. Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance and Cash
Bonus Program or should the performance objectives not be attained with respect
to one or more such unvested shares of Common Stock, then those shares shall be
immediately surrendered to the Corporation for cancellation, and the Participant
shall have no further stockholder rights with respect to those shares. To the
extent the surrendered shares were previously issued to the Participant for
consideration paid in cash or cash equivalent, the Corporation shall repay to
the Participant the lower of (i) the cash consideration paid for the surrendered
shares or (ii) the Fair Market Value of those shares at the time of
cancellation.
      6. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s Involuntary Termination
or as otherwise provided in Section II of this Article Three.
      7. Outstanding share right awards, restricted stock units or cash bonus
awards under the Stock Issuance and Cash Bonus Program shall automatically
terminate, and no shares of Common Stock or cash shall actually be issued or
paid in satisfaction of those awards or units, if the performance goals or
Service requirements established for such awards or units are not attained or
satisfied. The Plan Administrator, however, shall have the discretionary
authority to (i) issue vested shares of Common Stock under one or more
outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied, and (ii) award cash bonus payments that are not intended to qualify
as performance-based compensation under Section 162(m) of the Code.
      However, no vesting or payment requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were
intended, at the time those awards or units were granted, to qualify as
performance-based compensation under Code Section 162(m), except in the event of
the Participant’s Involuntary Termination or as otherwise provided in Section II
of this Article Three.

12



--------------------------------------------------------------------------------



 



      8. Before any performance-based award under the Stock Issuance and Cash
Bonus Program is paid and to the extent required to qualify the award as
performance-based compensation within the meaning of Section 162(m) of the Code,
the Plan Administrator must certify in writing that the performance target(s)
and any other material terms of the performance-based award were in fact timely
satisfied.
      9. The Plan Administrator will have the discretion to determine the
restrictions or other limitations of the individual awards granted under the
Stock Issuance and Cash Bonus Program including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the Plan
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.


II. CHANGE IN CONTROL/ HOSTILE TAKE-OVER

      A. All of the Corporation’s outstanding repurchase rights under the Stock
Issuance and Cash Bonus Program shall terminate automatically, and all the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Change in Control, except to the extent (i) those
repurchase rights are to be assigned to the successor corporation (or parent
thereof) or are otherwise to continue in full force and effect pursuant to the
terms of the Change in Control transaction or (ii) such accelerated vesting is
precluded by other limitations imposed in the Stock Issuance Agreement.
      B. Each outstanding restricted stock unit or share right award assumed in
connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control so as to
apply to the number and class of securities into which the shares of Common
Stock subject to the award immediately prior to the Change in Control would have
been converted in consummation of such Change in Control had those shares
actually been outstanding at that time, and appropriate adjustments shall also
be made to the consideration (if any) payable per share thereunder, provided the
aggregate amount of such consideration shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding restricted stock units or share right awards, substitute one
or more shares of its own common stock with a fair market value equivalent to
the cash consideration paid per share of Common Stock in such Change in Control
transaction.
      C. If any such restricted stock unit or share right award is not assumed
or otherwise continued in effect or replaced with a cash incentive program of
the successor corporation which preserves the Fair Market Value of the
underlying shares of Common Stock at the time of the Change in Control and
provides for the subsequent payout of that value in accordance with the same
vesting schedule applicable to those shares, then such unit or award shall vest,
and the shares of Common Stock subject to that unit or award shall be issued as
fully-vested shares, immediately prior to the consummation of the Change in
Control.
      D. The Plan Administrator shall have the discretionary authority to
structure one or more unvested stock issuances, one or more restricted stock
unit or other share right awards or one or more cash bonus awards under the
Stock Issuance and Cash Bonus Program so that the shares of Common Stock or cash
subject to those issuances or awards shall automatically vest (or vest and
become issuable or payable) in whole or in part immediately upon the occurrence
of a Change in Control or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period
following the effective date of that Change in Control transaction.
      E. The Plan Administrator shall also have the discretionary authority to
structure one or more unvested stock issuances, one or more restricted stock
unit or other share right awards or one or more cash bonus awards under the
Stock Issuance and Cash Bonus Program so that the shares of Common Stock or cash
subject to those issuances or awards shall automatically vest (or vest and
become issuable or payable) in whole or in part immediately upon the occurrence
of a Hostile Take-Over or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period
following the effective date of that Hostile Take-Over.

13



--------------------------------------------------------------------------------



 



      F. The Plan Administrator’s authority under Paragraphs D and E of this
Section II shall also extend to any stock issuances, restricted stock units,
other share right awards or cash awards intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those issuances, units or awards pursuant to Paragraph D or E of this Section II
may result in their loss of performance-based status under Code Section 162(m).
ARTICLE FOUR
AUTOMATIC GRANT PROGRAM


I. OPTION TERMS

      A. Automatic Grants. The Automatic Grant Program under this Article Four
shall supersede and replace the Corporation’s 1995 Non-Employee Director Stock
Option Plan, and no further stock option grants shall be made under that plan on
or after the Plan Effective Date. However, all options outstanding under that
plan on the Plan Effective Date shall continue in full force and effect in
accordance with their terms, and no provision of this Plan shall be deemed to
affect or otherwise modify the rights or obligations of the holders of those
options with respect to their acquisition of shares of Common Stock thereunder.
      Option grants shall be made pursuant to the Automatic Grant Program in
effect under this Article Four as follows:


        1. Initial Grant: Each individual who is first elected or appointed as a
non-employee Board member at any time on or after the Plan Effective Date shall
automatically be granted, on the date of such initial election or appointment, a
Non-Statutory Option to purchase not more than one hundred fifty thousand
(150,000) shares of Common Stock, provided that individual has not been in the
employ of the Corporation or any Parent or Subsidiary during the immediately
preceding twelve (12) months. The actual number of shares for which such initial
option grant shall be made shall (subject to the 150,000-share limit) be
determined by the Plan Administrator at the time of each such grant.          
2. Annual Grants: On the date of each annual stockholders meeting, beginning
with the 2005 Annual Meeting, each individual who is to continue to serve as a
non-employee Board member, whether or not that individual is standing for
re-election to the Board at that particular annual meeting, shall automatically
be granted a Non-Statutory Option to purchase not more than forty thousand
(40,000) shares of Common Stock, provided that such individual has served as a
non-employee Board member for a period of at least six (6) months. There shall
be no limit on the number of such annual share option grants any one continuing
non-employee Board member may receive over his or her period of Board service,
and non-employee Board members who have previously been in the employ of the
Corporation (or any Parent or Subsidiary) shall be eligible to receive one or
more such annual option grants over their period of continued Board service. The
actual number of shares for which such annual option grants are made to each
continuing non-employee Board member shall (subject to the 40,000-share limit)
be determined by the Plan Administrator on or before the date of the annual
stockholders meeting on which those grants are to be made.

      B. Exercise Price.
      1. The exercise price per share shall be equal to one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the option grant
date.
      2. The exercise price shall be payable in one or more of the alternative
forms authorized under the Discretionary Grant Program. Except to the extent the
sale and remittance procedure specified thereunder is utilized, payment of the
exercise price for the purchased shares must be made on the Exercise Date.
      C. Option Term. Each option shall have a maximum term of seven (7) years
measured from the option grant date, subject to earlier termination following
the Optionee’s cessation of Service.

14



--------------------------------------------------------------------------------



 



      D. Exercise and Vesting of Options. Each option shall be immediately
exercisable for any or all of the option shares. However, any unvested shares
purchased under the option shall be subject to repurchase by the Corporation, at
the lower of (i) the exercise price paid per share or (ii) the Fair Market Value
per share of Common Stock at the time of repurchase, upon the Optionee’s
cessation of Service prior to vesting in those shares. The shares subject to
each initial 150,000-share-or-less grant shall vest, and the Corporation’s
repurchase right shall lapse, in four (4) successive equal annual installments
upon the Optionee’s completion of each year of Service (whether as a
non-employee Board member, Employee or consultant) over the four (4)-year period
measured from the option grant date. The shares subject to each annual
40,000-share-or-less grant made to a non-employee Board member for his or her
continued Board service shall vest, and the Corporation’s repurchase right shall
lapse, in one installment upon the earlier of (i) the Optionee’s completion of
the one (1)-year period of Service (whether as a non-employee Board member,
Employee or consultant) measured from the grant date or (ii) the Optionee’s
continuation in such Service capacity through the day immediately preceding the
next annual stockholders meeting following such grant date.
      E. Limited Transferability of Options. Each option under this Article Four
may be assigned in whole or in part during the Optionee’s lifetime to one or
more of his or her Family Members or to a trust established exclusively for the
Optionee and/or one or more such Family Members, to the extent such assignment
is in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate. The Optionee may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding options under this
Article Four, and the options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those options. Such beneficiary or beneficiaries
shall take the transferred options subject to all the terms and conditions of
the applicable agreement evidencing each such transferred option, including
(without limitation) the limited time period during which the option may be
exercised following the Optionee’s death.
      F. Termination of Board Service. The following provisions shall govern the
exercise of any options held by the Optionee at the time the Optionee ceases
Service:


        (i) The Optionee (or, in the event of Optionee’s death while holding the
option, the personal representative of the Optionee’s estate or the person or
persons to whom the option is transferred pursuant to the Optionee’s will or the
laws of inheritance or the designated beneficiary or beneficiaries of such
option) shall have a twelve (12)-month period following the date of such
cessation of Service in which to exercise such option.           (ii) During the
twelve (12)-month exercise period, the option may not be exercised in the
aggregate for more than the number of vested shares of Common Stock for which
the option is exercisable at the time of the Optionee’s cessation of Service.
However, should the Optionee cease to serve as a Board member by reason of death
or Permanent Disability, then all shares at the time subject to the option shall
immediately vest so that such option may, during the twelve (12)-month exercise
period following such cessation of Board service, be exercised for any or all of
those shares as fully vested shares of Common Stock.           (iii) In no event
shall the option remain exercisable after the expiration of the option term.
Upon the expiration of the twelve (12)-month exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the Optionee’s cessation
of Service for any reason (other than cessation of Board service by reason of
death or Permanent Disability), terminate and cease to be outstanding to the
extent the option is not otherwise at that time exercisable for vested shares.

15



--------------------------------------------------------------------------------



 





II. CHANGE IN CONTROL/ HOSTILE TAKE-OVER

      A. Should a Change in Control occur prior to the Optionee’s cessation of
Service, then the shares of Common Stock at the time subject to each outstanding
option held by such Optionee under this Automatic Grant Program but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all the option shares as fully vested shares of Common Stock and
may be exercised for any or all of those vested shares. Immediately following
the consummation of the Change in Control, each automatic option grant shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
      B. Should a Hostile Take-Over occur prior to the Optionee’s cessation of
Service, then the shares of Common Stock at the time subject to each outstanding
option held by such Optionee under this Automatic Grant Program but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Hostile Take-Over, become
exercisable for all the option shares as fully vested shares of Common Stock and
may be exercised for any or all of those vested shares. Each such option shall
remain exercisable for such fully vested option shares until the expiration or
sooner termination of the option term.
      C. All outstanding repurchase rights under this under this Automatic Grant
Program shall automatically terminate, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, in the event of any
Change in Control or Hostile Take-Over.
      D. Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding options under the Automatic Grant Program, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in such Change in Control
transaction.


III. REMAINING TERMS

      The remaining terms of each grant shall be the same as the terms in effect
for option grants made under the Discretionary Grant Program.


IV. ALTERNATIVE AWARDS

      The Compensation Committee shall have full power and authority to award,
in lieu of one or more initial or annual automatic option grants under this
Article Four, unvested shares of Common Stock or restricted stock units which in
each instance have an aggregate Fair Market Value substantially equal to the
fair value (as determined for financial reporting purposes in accordance with
Financial Accounting Standard 123R or any successor standard) of the automatic
option grant which such award replaces. Any such alternative award shall be made
at the same time the automatic option grant which it replaces would have been
made, and the vesting provisions (including vesting acceleration) applicable to
such award shall be substantially the same as in effect for the automatic option
grant so replaced.

16



--------------------------------------------------------------------------------



 



ARTICLE FIVE
MISCELLANEOUS


I. TAX WITHHOLDING

      A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or stock appreciation rights or the issuance or vesting of
such shares under the Plan, or to make any other payment in respect of any award
granted under the Plan, shall be subject to the satisfaction of all applicable
income and employment tax withholding requirements.
      B. The Plan Administrator may, in its discretion, provide any or all
holders of Non-Statutory Options, stock appreciation rights, restricted stock
units or any other share right awards pursuant to which vested shares of Common
Stock are to be issued under the Plan (other than the option grants and other
stock-based awards made under the Automatic Grant Program) and any or all
Participants to whom vested or unvested shares of Common Stock are issued in a
direct issuance under the Stock Issuance and Cash Bonus Program with the right
to use shares of Common Stock in satisfaction of all or part of the Withholding
Taxes to which such holders may become subject in connection with the exercise
of their options or stock appreciation rights, the issuance to them of vested
shares or the subsequent vesting of unvested shares issued to them. Such right
may be provided to any such holder in either or both of the following formats:
      Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by the holder. The shares of Common Stock so
withheld shall reduce the number of shares of Common Stock authorized for
issuance under the Plan.
      Stock Delivery: The election to deliver to the Corporation, at the time
the Non-Statutory Option or stock appreciation right is exercised, the vested
shares are issued or the unvested shares subsequently vest, one or more shares
of Common Stock previously acquired by such holder (other than in connection
with the exercise, share issuance or share vesting triggering the Withholding
Taxes) with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed one hundred percent (100%)) designated by the
holder. The shares of Common Stock so delivered shall not be added to the shares
of Common Stock authorized for issuance under the Plan.


II. SHARE ESCROW/ LEGENDS

      Unvested shares may, in the Plan Administrator’s discretion, be held in
escrow by the Corporation until the Participant’s interest in such shares vests
or may be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.


III. EFFECTIVE DATE AND TERM OF THE PLAN

      A. The Plan shall become effective on the Plan Effective Date.
      B. The Plan shall serve as the successor to the Predecessor Plans, and no
further option grants shall be made under the Predecessor Plans if this Plan is
approved by the stockholders at the 2005 Annual Meeting. Such stockholder
approval shall not affect the options outstanding under the Predecessor Plans at
the time of the 2005 Annual Meeting, and those options shall continue in full
force and effect in accordance with their terms. However, should any of those
options expire or terminate unexercised, the shares of Common Stock subject to
those options at the time of expiration or termination shall be added to the
share reserve of this Plan, up to the maximum number of additional shares
permissible hereunder.
      C. The Plan shall terminate upon the earliest to occur of (i) March 15,
2015, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully vested shares or (iii) the termination of all
outstanding options, stock appreciation rights, restricted stock units and other
share right

17



--------------------------------------------------------------------------------



 



awards in connection with a Change in Control. Should the Plan terminate on
March 15, 2015, then all option grants, stock appreciation rights, unvested
stock issuances, restricted stock units and other share right awards outstanding
at that time shall continue to have force and effect in accordance with the
provisions of the documents evidencing such grants, issuances or awards.
      D. As required pursuant to Section 162(m) of the Code and the regulations
promulgated thereunder, the Plan Administrator’s authority to grant new awards
under the Stock Issuance and Cash Bonus Program that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
shall terminate upon the first meeting of the Corporation’s stockholders that
occurs in the fifth year following the year in which the Corporation’s
stockholders approved the Stock Issuance and Cash Bonus Program.
IV.     AMENDMENT OF THE PLAN
      A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options, stock appreciation rights, unvested stock issuances or other
stock-based awards at the time outstanding under the Plan unless the Optionee or
the Participant consents to such amendment or modification. In addition,
amendments to the Plan will be subject to stockholder approval to the extent
required under applicable law or regulation or pursuant to the listing standards
of the stock exchange (or the Nasdaq National Market) on which the Common Stock
is at the time primarily traded.
      B. The Compensation Committee of the Board shall have the discretionary
authority to adopt and implement from time to time such addenda or subplans to
the Plan as it may deem necessary in order to bring the Plan into compliance
with applicable laws and regulations of any foreign jurisdictions in which
grants or awards are to be made under the Plan and/or to obtain favorable tax
treatment in those foreign jurisdictions for the individuals to whom the grants
or awards are made.
      C. Options and stock appreciation rights may be granted under the
Discretionary Grant Program and stock-based awards may be made under the Stock
Issuance and Cash Bonus Program that in each instance involve shares of Common
Stock in excess of the number of shares then available for issuance under the
Plan, provided no shares shall actually be issued pursuant to those grants or
awards until the number of shares of Common Stock available for issuance under
the Plan is sufficiently increased by stockholder approval of an amendment of
the Plan authorizing such increase. If stockholder approval is required and is
not obtained within twelve (12) months after the date the first excess grant or
award made against such contingent increase, then any options, stock
appreciation rights or other stock-based awards granted on the basis of such
excess shares shall terminate and cease to be outstanding.


V. USE OF PROCEEDS

      Any cash proceeds received by the Corporation from the sale of shares of
Common Stock under the Plan shall be used for general corporate purposes.


VI. REGULATORY APPROVALS

      A. The implementation of the Plan, the granting of any stock option, stock
appreciation right or other stock-based award under the Plan and the issuance of
any shares of Common Stock (i) upon the exercise or vesting of any granted
option, stock appreciation right or other stock-based award or (ii) under the
Stock Issuance and Cash Bonus Program shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the stock options granted under it and the
shares of Common Stock issued pursuant to it.

18



--------------------------------------------------------------------------------



 



      B. No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
Stock Exchange (or the Nasdaq National Market, if applicable) on which Common
Stock is then listed for trading.


VII. NO EMPLOYMENT/ SERVICE RIGHTS

      Nothing in the Plan shall confer upon the Optionee or the Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining such person) or of the Optionee or
the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s Service at any time for any reason, with or without
cause.

19



--------------------------------------------------------------------------------



 



APPENDIX
      The following definitions shall be in effect under the Plan:


        A. Annual Meeting shall mean the annual meeting of the Corporation’s
stockholders.           B. Automatic Grant Program shall mean the automatic
option grant program in effect under Article Four of the Plan.          
C. Board shall mean the Corporation’s Board of Directors.           D. Change in
Control shall mean a change in ownership or control of the Corporation effected
through any of the following transactions:



        (i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,           (ii) a stockholder-approved sale, transfer
or other disposition (including in whole or in part through one or more
licensing arrangements) of all or substantially all of the Corporation’s
assets, or           (iii) the closing of any transaction or series of related
transactions pursuant to which any person or any group of persons comprising a
“group” within the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the
Corporation or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Corporation) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Corporation’s securities (as measured in terms of the power to vote with
respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Corporation or the acquisition
of outstanding securities held by one or more of the Corporation’s existing
stockholders.



        E. Code shall mean the Internal Revenue Code of 1986, as amended.    
      F. Common Stock shall mean the Corporation’s common stock.          
G. Compensation Committee shall mean the Compensation Committee of the Board
comprised of two (2) or more non-employee Board members.          
H. Corporation shall mean SanDisk Corporation, a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
SanDisk Corporation which has by appropriate action assumed the Plan.          
I. Discretionary Grant Program shall mean the discretionary grant program in
effect under Article Two of the Plan pursuant to which stock options and stock
appreciation rights may be granted to one or more eligible individuals.    
      J. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established), subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.    
      K. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

20



--------------------------------------------------------------------------------



 





        L. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:



        (i) If the Common Stock is at the time traded on the NASDAQ National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the NASDAQ National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.           (ii) If the Common Stock is at the
time listed on any Stock Exchange, then the Fair Market Value shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading begins) on the date in question on the
Stock Exchange determined by the Plan Administrator to be the primary market for
the Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.



        M. Family Member means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, bother-in-law or sister-in-law.          
N. Hostile Take-Over shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:



        (i) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination, or           (ii) the acquisition,
directly or indirectly, by any person or related group of persons (other than
the Corporation or a person that directly or indirectly controls, is controlled
by, or is under common control with, the Corporation) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders which the Board does not recommend such
stockholders to accept.



        O. Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.           P. Involuntary Termination shall
mean the termination of the Service of any individual which occurs by reason of:



        (i) such individual’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than Misconduct, or
          (ii) such individual’s voluntary resignation following (A) a change in
his or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation (or any Parent or Subsidiary) without
the individual’s consent.

21



--------------------------------------------------------------------------------



 





        Q. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of the Plan, to constitute grounds for termination for Misconduct.
          R. 1934 Act shall mean the Securities Exchange Act of 1934, as
amended.           S. Non-Statutory Option shall mean an option not intended to
satisfy the requirements of Code Section 422.           T. Optionee shall mean
any person to whom an option is granted under the Discretionary Grant or
Automatic Grant Program.           U. Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.           V. Participant shall
mean any person who is issued shares of Common Stock or restricted stock units
or other stock-based awards or cash bonus awards under the Stock Issuance and
Cash Bonus Program.           W. Permanent Disability or Permanently Disabled
shall mean the inability of the Optionee or the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more. However, solely for purposes of the Automatic Grant
Program, Permanent Disability or Permanently Disabled shall mean the inability
of the non-employee Board member to perform his or her usual duties as a Board
member by reason of any medically determinable physical or mental impairment
expected to result in death or to be of continuous duration of twelve
(12) months or more.           X. Plan shall mean the Corporation’s 2005 Stock
Incentive Plan, as set forth in this document.           Y. Plan Administrator
shall mean the particular entity, whether the Compensation Committee, the Board
or the Secondary Board Committee, which is authorized to administer the
Discretionary Grant Program and Stock Issuance and Cash Award Program with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.           Z. Plan Effective Date shall mean
the May 27, 2005 date on which the Plan is approved by the stockholders at the
2005 Annual Meeting.           AA. Predecessor Plans shall mean (i) the
Corporation’s 1995 Stock Option Plan and (ii) the Corporation’s 1995
Non-Employee Directors Stock Option Plan, as each such Plan is in effect
immediately prior to the 2005 Annual Stockholders Meeting.          
BB. Secondary Board Committee shall mean a committee of one or more Board
members appointed by the Board to administer the Discretionary Grant and Stock
Issuance and Cash Bonus Programs with respect to eligible persons other than
Section 16 Insiders.           CC. Section 16 Insider shall mean an officer or
director of the Corporation subject to the short-swing profit liabilities of
Section 16 of the 1934 Act.           DD. Service shall mean the performance of
services for the Corporation (or any Parent or Subsidiary, whether now existing
or subsequently established) by a person in the capacity of an

22



--------------------------------------------------------------------------------



 



  Employee, a non-employee member of the board of directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option grant or stock issuance. For purposes of the
Plan, an Optionee or Participant shall be deemed to cease Service immediately
upon the occurrence of the either of the following events: (i) the Optionee or
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Parent or Subsidiary or (ii) the entity for which the
Optionee or Participant is performing such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Optionee or Participant may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that should such leave of
absence exceed three (3) months, then for purposes of determining the period
within which an Incentive Option may be exercised as such under the federal tax
laws, the Optionee’s Service shall be deemed to cease on the first day
immediately following the expiration of such three (3)-month period, unless
Optionee is provided with the right to return to Service following such leave
either by statute or by written contract. Except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period the Optionee or Participant is on a
leave of absence.           EE. Stock Exchange shall mean either the American
Stock Exchange or the New York Stock Exchange.           FF. Stock Issuance
Agreement shall mean the agreement entered into by the Corporation and the
Participant at the time of issuance of shares of Common Stock under the Stock
Issuance and Cash Bonus Program.           GG. Stock Issuance and Cash Bonus
Program shall mean the stock issuance and cash bonus program in effect under
Article Three of the Plan.           HH. Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.           II. 10%
Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).           JJ. Withholding Taxes shall mean the applicable income
and employment withholding taxes to which the holder of an option or stock
appreciation right or shares of Common Stock or a cash bonus under the Plan may
become subject in connection with the grant or exercise of those options or
stock appreciation rights the issuance or vesting of those shares or the payment
of such cash bonus.

23